DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-19 are pending in the application. Claims 7-9,11 and 13-17 are withdrawn from consideration.
	The claim 5 is rejoined as the structure M-3 encompasses the elected species chelated with a metal. 
	The objection to the specification is withdrawn due to the amendment.
The rejection of claims 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (J. Med. Chem. 1998, 41, 1745-1748) is withdrawn.
The rejection of claims 1,3,4,6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinusas et al. (US 2015/0023873A1) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 6,281,352B1).
Xue et al. (US 6,281,352B1) discloses inhibitors of metalloproteinases and pharmaceutical compositions comprising such compounds and a pharmaceutical carrier used for the treatment of inflammatory diseases (abstract; column 22, lines 31-45; column 200, lines 41-52; column 201, lines 39+). The compounds comprise novel hydroxamic acids and carboxylic acids and derivatives (column 4, lines 10-26 and 40-55), such as 
    PNG
    media_image1.png
    216
    245
    media_image1.png
    Greyscale
 (column 58, lines 55-65) wherein R2 comprises CONH-cyclopentyl, CONMe2, CONEt2, etc. and  (table 1).
The compounds of the disclosure encompass the compounds of the instant claims when R is       –NR’R’; R’ is C1-C6 alkyl and C3-C7 cycloalkyl.

Conclusion
Claims 2,10,12 and 19 are allowed.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618